Citation Nr: 0923949	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the Veteran's claim for 
service connection for tinnitus.

In May 2007, the Veteran requested a personal hearing with a 
Decision Review Officer (DRO) at the St. Louis RO, but in May 
2008, the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman 
Badge and the Bronze Star Medal with "V" device.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is related to 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  
See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that we find to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2008).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The Veteran claims that he has suffered from tinnitus since 
1970 when he was in Vietnam as a result of acoustic trauma.  
The Veteran served 25 years in the United States Army, 
including as an infantryman in Vietnam during the Vietnam 
Era.  See Form DD 214.

As an initial matter, the Board notes that the Veteran has 
service-connected bilateral sensorineural hearing loss and 
has used a hearing aid in his left ear since 1991, his last 
year in service.  See Service Treatment Record, February 
1991.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

A May 2000 VA examination report reflects that the Veteran 
complained of experiencing tinnitus since around 1996 ("over 
the past three to four years").  A January 2007 VA 
examination report reflects that the Veteran continued to 
report symptoms of tinnitus, and that he claimed that his 
symptoms began around 1991.  A subsequent March 2007 VA 
examination report, prepared by a different VA examiner, also 
reflects complaints of tinnitus symptoms.  The Veteran 
explained in an April 2008 statement in support of his claim 
that his tinnitus symptoms began in 1970 in Vietnam.  He 
further explained that his symptoms went from merely 
"annoying" to "chronic" when he reported them to the VA 
examiners (as opposed to his symptoms "starting" around 
that time).  He also opined that the hearing aid he has worn 
in his left ear since 1991 may have masked some of his 
symptoms.

The above medical records reflect diagnoses of the Veteran 
currently suffering from tinnitus.  Therefore, there is 
competent medical evidence of record that the Veteran has a 
current tinnitus disability.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

Having reviewed the record, the Board finds that there is at 
least an approximate balance of positive and negative 
evidence regarding whether his tinnitus had its onset in 
service.  With regard to the January 2007 VA examination 
report, it provides a favorable opinion with respect to 
hearing loss, but it is unclear whether that opinion pertains 
to the etiology of the Veteran's hearing loss only, or his 
hearing loss and tinnitus.  The VA examiner who conducted the 
March 2007 VA examination was unable to provide an opinion 
regarding the etiology of the Veteran's tinnitus until 
December 2007, when he was able to review the claims file.  
At that time, the VA examiner opined that "I would agree 
with the denial of service connection for tinnitus" based on 
the notion that the Veteran's symptoms did not begin until 
2001 ("five to six years ago").  As noted above, however, 
the Veteran has indicating that he had symptoms of tinnitus 
for years prior to that date, to include while on active 
duty.

Section 1154(b) provides that, in the case of any veteran who 
engaged in combat in active service during a period of war, 
lay evidence of service incidence of an injury may be 
acceptable as sufficient proof of service connection of the 
injury if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

According to the Veteran's service personnel records, he was 
awarded for his service in Vietnam, among other decorations, 
the Combat Infantryman Badge and a Bronze Star Medal with 
"V" device, and, based thereon, it is presumed that he 
engaged in combat with the enemy.  In light of the section 
1154(b) combat presumption, the Board concedes the Veteran's 
assertion that he suffered acoustic trauma from noise 
exposure during his active duty in Vietnam.

Furthermore, the Board finds that the combat presumption 
extends to the Veteran's report that he has experienced 
symptoms of tinnitus since the acoustic trauma during his 
active service in Vietnam.  The Veteran is competent to 
testify regarding his tinnitus symptoms (ringing in the ears) 
because it is the type of condition that is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  While there are discrepancies in the Veteran's 
reports regarding the onset of his tinnitus, the Board does 
not believe that those discrepancies constitute clear and 
convincing evidence so as to rebut the presumption afforded 
under section 1154(b).  Therefore, the Board finds the 
Veteran's report concerning the onset of his tinnitus 
symptoms in service and the continuity of symptomatology to 
be credible.  

Furthermore, as the Veteran is competent to report having 
experienced ringing in his ears since service, the Board 
finds that the Veteran's lay statements are sufficient to 
place the evidence in equipoise as to whether or not the 
Veteran's claimed tinnitus had its onset in service.  
Therefore, having resolved doubt in favor of the Veteran, the 
Board will grant the Veteran's claim of service connection 
for tinnitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


